                                  1

                                  2

                                  3                            IN THE UNITED STATES DISTRICT COURT

                                  4                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      N.Y., through his guardians David and           Case No. 17-cv-03906-MMC
                                         Leilanie Yu,
                                  7                    Plaintiff,                        ORDER DIRECTING COUNSEL FOR
                                  8                                                      PLAINTIFF TO FILE SUPPLEMENT
                                                  v.                                     TO MOTION TO WITHDRAW
                                  9
                                         SAN RAMON VALLEY UNIFIED
                                  10     SCHOOL DISTRICT, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is the motion, filed December 4, 2018, by Marc J. Randazza and

                                  14   D. Gill Sperlein, "to Withdraw as Attorneys." Having read and considered the motion, the

                                  15   Court rules as follows.

                                  16          Where, as here, a client whose counsel seeks to withdraw is not substituting one

                                  17   attorney for another, an order allowing counsel to withdraw will result in the client's

                                  18   proceeding without counsel. Consequently, the Clerk of Court will need plaintiff's

                                  19   address to serve by mail any subsequently issued court orders. Further, as "a parent or

                                  20   guardian cannot bring an action on behalf of a minor child without retaining a lawyer," see

                                  21   Johns v. County of San Diego, 114 F.3d 874, 876 (9th Cir. 1997) (directing district court

                                  22   to dismiss without prejudice complaint filed by parent on behalf of minor where parent did

                                  23   not have counsel), plaintiff cannot proceed with the instant action unless he is no longer a

                                  24   minor.1

                                  25

                                  26          1
                                               In a declaration filed in support of the instant motion, counsel for plaintiff states he
                                  27   has "interviewed potential substitute counsel, some of whom have expressed a
                                       willingness to take over the case." (See Randazza Decl. ¶ 10.) At present, however, no
                                  28   substitute counsel has appeared.
                                  1          Accordingly, counsel for plaintiff are hereby DIRECTED to file, no later than

                                  2    December 21, 2018, a declaration stating plaintiff's current address and his present age.

                                  3    As of December 21, 2018, or the date on which such declaration is filed, whichever is

                                  4    earlier, the Court will take the motion to withdraw under submission.

                                  5          IT IS SO ORDERED.

                                  6

                                  7    Dated: December 10, 2018
                                                                                              MAXINE M. CHESNEY
                                  8                                                           United States District Judge
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   2
